DETAILED ACTION
This is a non-final Office action in response to a RCE filed on 11/16/20, in which claim 18 was amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 8 and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fearing et al (US 2005/0181170).
For claims 4-5, Fearing et al teach a method of forming a product having polymer micro- and/or nanofiber arrays, comprising the steps performed in the following sequence: providing a negative mold with negative shapes of polymer micro- and/or nano-fiber arrays (Fig. 13B – element 52, [0106]); wherein the negative shapes of polymer micro- and/or nano-fiber arrays are oriented at a perpendicular angle to a 
Though Fearing et al do not teach a thickness of the backing layer is greater than a length of the micro-and/or nano-fiber arrays, Fearing et al do teach a thickness of the backing layer is about the same length of the micro-and/or nano-fiber arrays (Fig. 14C) and since the claimed ranges and the prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists.  Please see MPEP 2144.05 and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227USPQ 773 (Fed. Cir.1985) for further details.
For claim 8, though Fearing et al do not explicitly teach tip surfaces of the polymer micro-and/or nano-fiber arrays of the product are flat and substantially parallel with a surface of the integral dry adhesive backing layer and have a diameter that is greater than a diameter of the polymer micro- and/or nano-fiber arrays of the product, Fearing et al teach that the diameter of the tip is greater than the diameter of the fiber 
For claim 14, Fearing et al teach providing the negative mold with negative shapes of polymer micro- and/or nano-fiber arrays comprises: forming the negative mold from a template structure having polymer micro- and nanoscale fibers ([0106] & [0113]).
For claim 15, Fearing et al teach at least one additional product having polymer micro- and/or nano-fiber arrays is formed in the mold after separating the product ([0118], Examiner notes the template can be used many times).
For claims 16 and 17, Fearing et al teach the template structure is formed using lithography ([0112]); and using optical lithography implies that the template would be formed using an energy sensitive material.
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fearing et al (US 2005/0181170) in view of Reuben (US 4174991).
Fearing et al teach the invention as discussed above.

However, in a related field of endeavor pertaining to molding a backing section, Reuben teaches a recess at a top of the mold to receive and form the backing (Fig. 4 – element 48, col 6 lns 26-34). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Reuben with those of Fearing et al by overfilling into a recess at a top of the negative mold in order to conveniently and repeatably form the integral dry adhesive backing layer.
Response to Arguments
Applicant’s arguments filed 11/16/20 were fully considered and are not persuasive.
Applicant asserts that Examiner cites to Fearing at Fig. 14B and paragraph [0120] as teaching the step of forming an integral dry adhesive backing layer. However, paragraph [0120] and the remainder of the Fearing reference is silent as to whether a backing layer is formed during the molding process and Fig. 14B does not identify a backing layer with a separate reference number or any other distinction to indicate that a backing layer has been formed.
Examiner, however, points out that Fearing states in paragraph [0120] that “as shown in FIGS. 14A-14C, a soft surface, such as a wax, may be indented by a probe 42 at an angle and then molded with a polymer 44”, and as illustrated in the figures, the mold of Fig. 14A is overfilled with polymer 44 to form a backing layer as shown in Fig. 
Applicant also asserts that Fearing indicates that the fibers are attached to a ‘supporting surface’, which is described as a shaft or substrate. Fearing at [0047]-[0048]. This supporting structure is not formed with the fibers during molding, but can be added as a separate component to the molded fibers. See Fearing at [0115] and [0128].  Moreover, the provisional application (US 63/380,595) supporting the Fearing reference provides further discussion about the supporting structure—that it is not considered. “First, make sure the stalk is long enough that the extension of the stalk does not need to be considered.” US 63/380,595 at p. 2, Section 2. In the cited passage, Fearing is discussing how to prevent the individual fiber/stalks from sticking to each other and determines to make the stalks stiff enough that its attachment point to the supporting structure does not have to be considered.
Examiner, however, points out that adding a supporting structure as a separate component to the molded fibers is a different embodiment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M SANDERS whose telephone number is 571-270-7007. The examiner can normally be reached on M-F from 11 to 7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES SANDERS/Primary Examiner, Art Unit 1743